Citation Nr: 0613023	
Decision Date: 05/04/06    Archive Date: 05/15/06

DOCKET NO.  95-33 561A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for headaches, to 
include as due to undiagnosed illness or other qualifying 
chronic disability, pursuant to 38 U.S.C.A. § 1117.

2.  Entitlement to service connection for a kidney 
disability, to include as due to undiagnosed illness or other 
qualifying chronic disability, pursuant to 38 U.S.C.A. 
§ 1117.

3.  Entitlement to service connection for bilateral knee 
pain, to include as due to undiagnosed illness or other 
qualifying chronic disability, pursuant to 38 U.S.C.A. 
§ 1117.

4.  Entitlement to service connection for hand pain, to 
include as due to undiagnosed illness or other qualifying 
chronic disability, pursuant to 38 U.S.C.A. § 1117.

5.  Entitlement to service connection for a throat blockage, 
to include as due to undiagnosed illness or other qualifying 
chronic disability, pursuant to 38 U.S.C.A. § 1117.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active military service from November 1989 to 
April 1993.  

This appeal to the Board of Veterans Appeals (Board) 
originally arose from a July 1995 rating action that denied 
service connection for headaches, stomach and kidney 
disabilities, bilateral knee pain, hand pain, and a throat 
blockage.  The veteran filed a Notice of Disagreement (NOD) 
in August 1995, and the RO issued a Statement of the Case 
(SOC) subsequently that month.  The veteran filed a 
Substantive Appeal in October 1995 with respect to his claims 
for service connection for headaches, bilateral knee pain, 
hand pain, and a throat blockage.  The veteran's 
representative filed VA Form 646 (Statement of Accredited 
Representation in Appealed Case) in November 1995, which was 
accepted as a Substantive Appeal with respect to the claims 
for service connection for stomach and kidney disabilities.  

In May 1998, the Board remanded these matters to the RO for 
additional development, to include consideration of 
entitlement to service connection under the theory that the 
claimed disabilities were the result of Persian Gulf War 
service and due to undiagnosed illness.  See 38 U.S.C.A. 
§ 1117 (West 1991 and 2002); 38 C.F.R. § 3.317 (1996 and 
2005).  

Following completion of the development requested by the 
Board, the RO, by rating action of June 2003, granted service 
connection for erosive esophagitis with gastroesophageal 
reflux disease; this represents a full grant of the benefit 
sought on appeal with respect to the issue of service 
connection for a stomach disability.  The RO continued the 
denials of service connection headaches, bilateral knee pain, 
hand pain, a kidney disability, and a throat blockage (as 
reflected in the June 2003 Supplemental SOC (SSOC)).

In June 2003, the veteran notified the Chicago RO of his 
change of residence to Wisconsin.  In mid-July 2003, the 
Chicago RO permanently transferred the claims file to the 
Milwaukee, Wisconsin RO; however, in late July the Milwaukee 
RO transferred the claims file back to the Chicago RO.
  
In March 2005, the Board again remanded these matters to the 
RO for further development of the evidence and for due 
process development.  After attempting to accomplish the 
requested development, the RO continued the denials of 
service connection headaches, bilateral knee pain, hand pain, 
a kidney disability, and a throat blockage (as reflected in 
the August 2005 SSOC), and returned the matters to the Board 
for further appellate consideration.

For the reasons expressed below, the matters on appeal are, 
again, being remanded to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
when further action, on his part, is required.


REMAND

Unfortunately, the Board's review of the claims file reveals 
that further RO action on the claims on appeal is warranted, 
even though such action will further delay an appellate 
decision on the claims.    

As noted above, in March 2005 the Board remanded this case to 
the RO for further development of the evidence and for due 
process development.  Although the RO attempted to furnish 
the veteran with the notices specified by the Board, it 
failed to send them to the new Wisconsin address of record 
that he specified in June 2003, and instead sent them to his 
former Illinois address; as a result,  all correspondence was 
returned to the RO by the Post Office as undeliverable and 
never received by the veteran.  In written argument dated in 
February 2006, the veteran's representative noted that the RO 
had failed to contact the veteran at his last known address 
of record in Wisconsin, and requested that this case be again 
remanded to the RO for compliance with the Board's March 2005 
remand, and that all correspondence and notices be sent to 
his specified Wisconsin address, which the representative 
stated remained a valid address.

Under the circumstances, the Board finds that the Veterans 
Claims Assistance Act of 2000 (VCAA) (See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005)) and due process 
of law require that this case be again remanded to the RO for 
compliance with the Board's March 2005 remand.  Specifically, 
all correspondence and notices must be sent to his specified 
Wisconsin address.  In this regard, the Board notes that the 
claims file contains no correspondence from the veteran 
indicating any change of residence from Wisconsin back to 
Illinois.  

The RO's notice letter to the veteran advising him of, and in 
compliance with,. the VCAA's notice requirements should 
explain that he has a full one-year period for response.  See 
38 U.S.C.A. § 5103 (West 2002); but see also 38 U.S.C.A. 
§ 5103(b)(3)) (West Supp. 2004) (amending the relevant 
statute to clarify that VA may make a decision on a claim 
before the expiration of the one-year VCAA notice period).  
The RO should also ensure that its notice to the appellant 
meets the requirements of the recent decision of the U.S. 
Court of Appeals for Veterans Claims (Court) in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), as 
regards the five elements of a claim for service connection, 
as appropriate.  The RO's letter should also invite the 
veteran to submit all pertinent evidence in his possession.  

The Board also notes that the veteran requested that the RO 
obtain medical records from General Surgeons of Kankakee 
County, submitting signed VA Form 21-4142 (Authorization and 
Consent to Release Information to the Department of Veterans 
Affairs) for this purpose.  By letter of September 1999, the 
RO requested records from General Surgeons of Kankakee 
County; however, later month, that medical provider notified 
the RO that it had no records of treatment of the veteran.  
The claims file does not reflect that the RO notified the 
veteran of this fact.  The Board notes that the VA must 
notify a veteran of a failure to obtain evidence from any 
source.  38 U.S.C.A. § 5103A(b)(2); 38 C.F.R. § 3.159(e).  
Under these circumstances, the Board finds that the RO should 
specifically notify the veteran and his representative of the 
records that have not been received from General Surgeons of 
Kankakee County, explain the efforts taken to obtain them, 
and describe further action to be taken under the current 
procedures set forth in 38 C.F.R. § 3.159(e).  

After providing the required notice(s), the RO should obtain 
any additional evidence for which the veteran provides 
sufficient information and, if necessary, authorization, 
following the current procedures prescribed in 38 C.F.R. 
§ 3.159.

The action identified herein is consistent with the duties 
imposed by the VCAA.  However, identification of specific 
action requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
action requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims on appeal.

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should furnish to the veteran 
and his representative notice of the 
duties to notify and assist imposed by 
the VCAA  The letter should be sent to 
the veteran's last known address of 
record (15214 104th Street, Kenosha, 
Wisconsin 53142-7330), and include a 
summary of the evidence currently of 
record that is pertinent to the claims 
currently on appeal, and specific notice 
as to the type of evidence necessary to 
substantiate the claims  

To ensure that the duty to notify the 
claimant what evidence will be obtained 
by whom is met, the RO's letter(s) should 
request the veteran to provide sufficient 
information and, if necessary, 
authorization to enable VA to obtain any 
medical records pertaining to the issues 
on appeal that are not currently of 
record.  The RO should also invite the 
veteran to submit all information and 
evidence pertinent to the claims that is 
in his possession, and explain the type 
of evidence that is his ultimate 
responsibility to submit.  In this 
regard, the RO should specifically notify 
the veteran and his representative of the 
records that have not been received from 
General Surgeons of Kankakee County, 
explain the efforts taken to obtain them, 
and describe further action to be taken 
under the current procedures set forth in 
38 C.F.R. § 3.159(e).  

The RO should also ensure that its 
notice(s) to the appellant meets the 
requirements of the recent decision of 
the U.S. Court of Appeals for Veterans 
Claims (Court) in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), as 
regards the five elements of a claim for 
service connection, as appropriate.

The RO's letter(s) must also clearly 
explain to the veteran that he has a full 
one-year period for response (although VA 
may decide the claims within the one-year 
period).  

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R.   § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.  

3.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).  

4.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims on 
appeal in light of all pertinent evidence 
and legal authority.  

5.  If any benefit sought on appeal 
remains denied, the RO should furnish to 
the veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether any benefit requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See   38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2005).

